       ;-· ·"''
;~'"
        AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                          Pagelofl   10
                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                         v.                                                     (For Offenses Committed On or After November 1, 1987)



                             Raul Leocadio-Hernandez                                            Case Number: 3:19-mj-21619

                                                                                                Gerald T McFadden
                                                                                                Defendant's Attorney


        REGISTRATION NO. 79144298
        THE DEFENDANT:
         !SJ pleaded guilty to count( s) 1 of Complaint
                                                   ~~~~~~~~~~~~~~~~~~~~~~~~~~~




           D was found guilty to count( s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                     Nature of Offense                                                                     Count Number(s)
        8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                           1

           D The defendant has been found not guilty on count( s)                       ~~~~~~~~~~~~~~~~~~~




           D Count(s)                                                                            dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                        0    TIME SERVED                                    D                                         days

           !SJ Assessment: $10 WAIVED !SJ Fine: WAIVED
           !SJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           t~defendant's possession at the time of arrest upon their deportationgir 1emov~.                               L        d. 0 • r1 no
            DI~~::s~~l~ defen.dant be deported/removed with relative, .                                   e[''I .:c11       :eoca     I    charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Tuesda~ril       16, 2019
                                                                                                ate oflmposition of Sentence
                                                              F~t.,ED
                               -:~~
         Received              .·   l
                       DUSM                                    APR I 6 2019                        ORABL'E ROBERT N. BLOCK
                                                     CLER'.( U --:";,   Ql;~TR!CT   COURT        ITED STATES MAGISTRATE JUDGE
                                                  SOUTHZ:~..\ L.::··i,::.:1,~'! OF CALIFORNIA
                                                  BY                                 IJEPUTY

         Clerk's Office Copy                                                                                                                 3: l 9-mj-21619
